                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE




United States of America

    v.                               Criminal No. 17-cr-189-JD
                                     Opinion No. 2018 DNH 218
Roberto Mendoza-Sanchez



                              O R D E R

    The United States charged Roberto Mendoza-Sanchez with one

count of illegally reentering the United States after removal in

violation of 8 U.S.C. § 1326(a).     Mendoza-Sanchez pleaded guilty

but now moves to withdraw his guilty plea and dismiss the

indictment on the ground that he is legally innocent of the

offense.   The government objects.


                            Standard of Review

    A defendant may withdraw his plea of guilty if he “can show

a fair and just reason for requesting the withdrawal.”       Fed. R.

Crim. P. 11(d)(2)(B).      A colorable assertion that the defendant

is legally innocent of the offense to which he pleaded guilty is

among the factors to be considered when evaluating whether a

defendant may withdraw his guilty plea.     See United States v.

Fernandez-Santos, 856 F.3d 10, 15 (1st Cir. 2017).     The

government does not appear to contest the facts alleged by
Mendoza-Sanchez or that the court should allow him to withdraw

his guilty plea if those facts show that he is legally innocent.


                                Background

     Immigration authorities arrested Mendoza-Sanchez on May 7,

2014.   On May 8, Mendoza-Sanchez was served with a notice to

appear (“NTA”) at a removal hearing at a date and time “[t]o be

set.”   Doc. 27-1 at 1.   On May 28, 2014, the government served

Mendoza-Sanchez with a “notice of hearing” that included the

date and time for the hearing, which was June 4, 2014.    Mendoza-

Sanchez appeared at the removal hearing on June 4, requested

voluntary departure, and waived his right to appeal the

immigration judge’s findings.

     The immigration judge denied Mendoza-Sanchez’s request for

voluntary departure and ordered removal.     Mendoza-Sanchez was

removed to Mexico on June 26, 2014.   He was found back in the

United States on November 28, 2017.    The government thereafter

brought the illegal reentry charges against Mendoza-Sanchez that

are at issue in this case.


                                Discussion

     Mendoza-Sanchez argues that he is legally innocent because,

under Pereira v. Sessions, 138 S. Ct. 2105 (2018), the NTA

served on him was deficient.    Because the NTA was deficient,

Mendoza-Sanchez contends, the removal order was entered without

                                 2
jurisdiction pursuant to 8 C.F.R. § 1003.14(a), which only vests

subject matter jurisdiction in the immigration court when an NTA

has been served.    The government objects on the ground that

Mendoza-Sanchez’s challenge to the removal order is a collateral

attack, and he does not meet the prerequisites listed under

§ 1326(d) for making a collateral attack.


    A.     Pereira’s Effect on Immigration Courts’ Subject Matter
           Jurisdiction

    In Pereira, the Supreme Court addressed whether the “stop-

time rule” is triggered when the government serves on a

noncitizen an NTA that is defective.      Pereira, 138 S. Ct. at

2109-10.    A nonpermanent-resident noncitizen may be eligible for

a disposition known as “cancellation of removal” if, among other

requirements, he has been physically present in the United

States for a continuous period of ten years or more.     8 U.S.C.

§ 1229b(b)(1)(A).    The aptly-named “stop-time rule” stops the

accumulation of time for cancellation of removal eligibility if

the United States serves the noncitizen with an NTA.     Id.

§ 1229b(d)(1)(A); Pereira, 138 S. Ct. at 2109.

    The NTA, however, must inform the noncitizen about the time

and place of the removal proceedings at which he is required to

appear.    8 U.S.C. § 1229(a)(1)(G)(i).   Considering this

statutory provision, the Supreme Court in Pereira held that “[a]

notice that does not inform a noncitizen when and where to

                                  3
appear for removal proceedings is not a ‘notice to appear under

§ 1229(a)’ and therefore does not trigger the stop-time rule.”

138 S. Ct. at 2110.

    Relying on Pereira’s holding that a defective NTA is “not”

an NTA and 8 C.F.R. § 1003.14(a), which vests subject matter

jurisdiction in the immigration court only when a noncitizen has

been served with an NTA, some district courts have found that

removal orders entered after a defective NTA are void for lack

of subject matter jurisdiction.       United States v. Virgen-Ponce,

320 F. Supp. 3d 1164 (E.D. Wash. 2018); United States v. Zapata-

Cortinas, 2018 WL 4770868 (W.D. Texas Oct. 2, 2018).      Therefore,

in the view of those courts, any illegal reentry criminal charge

premised on the void removal order must be dismissed.       E.g.,

Virgen-Ponce, 320 F. Supp. 3d at 1166.       Other courts, however,

have rejected that conclusion if the government cured the defect

in the NTA by timely informing the noncitizen about the date and

time of his or her removal proceedings.       See, e.g., United

States v. Romero-Colindres, 2018 WL 5084877, at *2 (N.D. Ohio

Oct. 18, 2018); United States v. Larios-Ajualat, 2018 WL

5013522, at *4-*6 (D. Kan. Oct. 15, 2018).       No court of appeals

has yet addressed the issue.




                                  4
    B. Application to Mendoza-Sanchez

    The NTA the government served on Mendoza-Sanchez was

deficient under Pereira because it did not provide a date and

time for the removal hearing at which he was ordered to appear.

Nevertheless, the government argues that Mendoza-Sanchez cannot

challenge the validity of the removal order in this criminal

proceeding because he fails to establish the prerequisites to

make a collateral attack on a prior removal order specified by

§ 1326(d).

    Under 8 U.S.C. § 1326(d), a noncitizen charged with illegal

reentry under § 1326(a) can collaterally challenge a prior order

of removal in the criminal proceeding, but only when three

prerequisites have all been met.       The defendant must demonstrate

(1) that he “exhausted any administrative remedies that may have

been available to seek relief against the order”; (2) that “the

deportation proceedings at which the order was issued improperly

deprived the alien of the opportunity for judicial review”; and

(3) that “the entry of the order was fundamentally unfair.”       8

U.S.C. § 1326(d).

    Mendoza-Sanchez does not address the requirements of

§ 1326(d).   Instead, he appears to assert that the court should

follow the lead of cases such as Virgen-Ponce and declare the

removal order void without requiring him to meet § 1326(d)’s

prerequisites to collateral attack.       Virgen-Ponce and Zapata-

                                   5
Cortinas1 are distinguishable because Mendoza-Sanchez was served

with a supplemental notice that cured the defect in the initial

NTA, ensuring that the immigration court had subject matter

jurisdiction.2   See Dababneh v. Gonzales, 471 F.3d 806, 809 (7th

Cir. 2006) (“The fact that the government fulfilled its

obligations under [§ 1229(a)] in two documents—rather than one—

did not deprive the [immigration judge] of jurisdiction to

initiate removal proceedings.”); Guamanrrigra v. Holder, 670

F.3d 404, 410 (2d Cir. 2012) (holding that stop-time rule was

triggered when the government cured defective NTA by serving

second NTA that included date and time for hearing).

     The court also disagrees with Virgen-Ponce and Zapata-

Cortinas to the extent they held that a noncitizen need not meet

§ 1326(d)’s prerequisites for a collateral attack where the

removal order is alleged to be void for lack of subject matter

jurisdiction.    Generally, a final order, even if issued without

jurisdiction, remains effective until it is declared void

through a direct attack or, when authorized, a collateral

attack.   See Chicot Cnty. Drainage Dist. v. Baxter State Bank,


     1 Zapata-Cortinas was issued after Mendoza-Sanchez submitted
his motion to withdraw guilty plea.

     2 Virgen-Ponce and Zapata-Cortinas appeared at their removal
hearings because they were in custody, but those cases did not
address whether a supplemental notice would have cured a
jurisdictional defect. See Virgen-Ponce, 320 F. Supp. 3d at 1165-
66; Zapata-Cortinas, 2018 WL 4770868, at *1.

                                  6
308 U.S. 371, 319-20 (1940) (“Whatever the contention as to

jurisdiction may be, whether it is that the boundaries of a

valid statute have been transgressed, or that the statute itself

is invalid, the question of jurisdiction is still one for

judicial determination.”); Kalb v. Feurstein, 308 U.S. 433, 439

(1940) (describing state court bankruptcy orders that exceeded

the courts’ subject matter jurisdiction as “nullities subject to

collateral attack”).    Therefore, Mendoza-Sanchez must satisfy

§ 1326(d)’s requirements in order to challenge the validity of

the removal order that underlies the illegal reentry charge.

    As the government contends, Mendoza-Sanchez cannot meet

§ 1326(d) under the facts he alleges.    First, Mendoza-Sanchez

did not exhaust the administrative remedies available to him

because he did not appeal the removal order to the Board of

Immigration Appeals (“BIA”).   See 8 C.F.R. 1003.3(b) (providing

that a removal order issued by an immigration judge may be

appealed to the BIA).

    Second, Mendoza-Sanchez does not present any evidence or

even argue that he was deprived of the opportunity for judicial

review of the removal order.   It is undisputed that Mendoza-

Sanchez knowingly and voluntarily waived his right to appeal the

removal order to the BIA and the First Circuit.

    Third, because Mendoza-Sanchez had actual notice of the

date and time of the hearing, the lack of a date and time on the

                                 7
first NTA did not prejudice him, and, therefore, the entry of

the removal order was not fundamentally unfair.    See United

States v. Luna, 436 F.3d 312, 320-21 (1st Cir. 2006) (observing

that a defendant must show prejudice to render the entry of an

order of removal fundamentally unfair under § 1326(d)(3)).      The

due process concerns advanced by the Supreme Court in Pereira do

not apply when the government cures a defective NTA and the

alien appeared at his removal hearing.     See e.g., United States

v. Fernandez, 2018 WL 4976804, at *1 (E.D.N.C. Oct. 15, 2018)

(“[U]nlike in Pereira, defendant was personally served with a

second NTA which included the specific date and time of her

removal hearing.   Defendant was also present at her removal

hearing, unlike the defendant in Pereira.”); Larios-Ajualat,

2018 WL 5013522, at *7 (“Defendant does not dispute that, unlike

the alien in Pereira, he was in fact present at the removal

hearing. . . . Absent from the motion [to dismiss] is any

suggestion that he suffered prejudice from the lack of notice,

which means Defendant’s collateral challenge to the 2008 removal

order is also barred by § 1326(d)(3).”).    Because he does not

satisfy any of the three prerequisites to make a collateral

attack on the removal order, Mendoza-Sanchez cannot challenge

the immigration court’s order of removal in this proceeding.




                                8
                            Conclusion

      For the foregoing reasons, Mendoza-Sanchez’s motion to

withdraw his plea agreement and to dismiss the indictment (doc.

25) is denied.

      SO ORDERED.



                                __________________________
                                Joseph A. DiClerico, Jr.
                                United States District Judge



November 5, 2018

cc:   Anna Z. Krasinski, Esq.
      Jonathan R. Saxe, Esq.
      U.S. Probation
      U.S. Marshal




                                 9
